Title: To Benjamin Franklin from Lewis Jones, 30 October 1764
From: Jones, Lewis
To: Franklin, Benjamin


Respected Sir
Woodbridge Oct. 30, 1764
Being informed by Mr. Parker that you was going to England next Monday, I take this Opportunity to beg the Favour of you to deliver the inclosed Letter to my Father or to Mr. Cummings, who will deliver it to him, I have several Times wrote to my Father, and to several of my Relations, but have never received any Answer from any of them, which makes me the rather trouble you as being sure it will go safe, Dear Sir, that you may have a good Passage and safe return is the Earnest Prayers, of Sir Your’s at Command
Lewis Jones
 
Addressed: For / Benjamin Franklin, Esqr; / at / Philadelphia.
Endorsed: Lewis Jones
